Filed 2/24/22 In re S.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 In re S.P., a Person Coming Under the Juvenile Court                                          C093725
 Law.

 SAN JOAQUIN COUNTY HUMAN SERVICES                                               (Super. Ct. No. STK-JV-DP-
 AGENCY ,                                                                              2018-0000453)

                    Plaintiff and Respondent,

           v.

 C.P.,

                    Defendant and Appellant.




         C.P., mother of the five minors (mother), appeals from orders of the juvenile court
terminating her reunification services and ordering a permanent planned living
arrangement as the permanent plan for her seven-year-old daughter S.P. (Welf. & Inst.




                                                             1
Code, §§ 366.21, subd. (f), 395.)1 Mother contends the juvenile court erred in finding
that the San Joaquin County Human Services Agency (the Agency) provided her and the
minors with reasonable services tailored to their needs. We will affirm the orders of the
juvenile court.
                                      BACKGROUND
        In November 2018, the Agency filed a petition on behalf of C.P., Jr., (born
December 2007), Jo.P. (born December 2009), S.P. (born June 2013), Ja.P. (born July
2014), and N.P. (born May 2017), alleging that the minors came within the provision of
§ 300, subdivision (b), failure to protect, and § 300, subdivision (j), abuse of sibling.
        On October 29, 2018, the Agency investigated a referral regarding alleged
physical abuse of S.P. The investigating social worker spoke to then five-year-old S.P.
about a visible bruise over her eye, and S.P. reported that mother hit her. The social
worker also spoke to one of S.P.’s older brothers, Jo.P., who reported that he, his mother,
and some of his siblings were hit by his father, Ch.P. (father). However, he claimed that
S.P.’s eye injury was due to an insect bite. The social worker also spoke with mother and
father. Father became agitated during the interview, vocally denying that his children
were abused; mother denied hitting S.P. and stated that S.P.’s swollen eye was due to an
insect bite. Father’s behavior continued to escalate to the point of yelling and pounding
on a door, behaviors mother described as ‘‘normal.” Mother promised to seek medical
treatment for S.P.’s eye and named two caseworkers at Valley Mountain Regional Center
(VMRC) she could reach out to for assistance.
        The social worker subsequently discovered that law enforcement was dispatched
to the family’s home after father allegedly hit mother in the face. Stockton police officers
helped mother obtain an emergency protective order against father, but mother admitted
to the social worker that she had allowed father back into the home. The social worker


1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                              2
advised mother of an upcoming care plan meeting at the Agency and told mother not to
allow father in the home until the meeting took place. At the care plan meeting, mother
and father discussed issues concerning domestic violence, untreated mental health issues
for father, mother’s medical condition, and neglect of the children. The parents admitted
that father continued to live in the family home. Following the meeting, the Agency
assessed the children as being at risk, obtained a protective custody warrant, and the
children were removed from the parents.
       At a November 19, 2018 detention hearing, the juvenile court ordered the children
detained. Prior to an April 24, 2019 jurisdiction hearing, the Agency filed an amended
petition, removing allegations against mother of physical abuse. Mother waived her right
to a hearing on the amended petition. The court accepted her waiver and submission and
sustained the amended petition. Father contested the allegations, and a contested
jurisdiction disposition hearing was scheduled.
       The Agency filed a combined jurisdiction and disposition report on May 22, 2019.
The report noted that the minors were exposed to ongoing inappropriate discipline,
domestic violence, and neglect. The report indicated that mother and father suffered
from learning disabilities. The parents had been referred to services and mother was
engaged in parenting classes and individual therapy. Mother had completed seven of 12
parenting classes and was participating “effectively” in therapy, though the therapist
believed mother did not appreciate the severity of the events leading to the children’s
detention, noting that mother’s learning disability impacted her ability to process
information. As no bypass provisions applied to the parents, the Agency recommended
reunification services for them. Mother’s reunification plan required her to complete a
parenting course, continue in individual counseling, and undergo a medication
evaluation. The Agency recommended couple’s counseling for the parents as well.
       Only mother appeared on June 26, 2019, for the disposition hearing. Upon
submission of the matter, the juvenile court adjudged the children to be dependents and

                                             3
ordered them removed from parental custody. The court adopted the Agency’s
recommended findings and orders and scheduled a six-month status review hearing.
       The Agency’s November 27, 2019, status review report showed that mother’s and
father’s visits with S.P.’s siblings remained supervised but were split because of an active
restraining order. The report showed that visitation was inconsistent, with mother
attending 10 out of 19 possible visits. The report showed that father had not addressed
any of his anger management, domestic violence, and substance abuse issues. Despite
the active restraining order and father’s lack of progress, mother continued to maintain
regular contact with father, which demonstrated a lack of protective capacity. The report
showed that mother completed parenting classes, individual counseling, and had
remained medication compliant. However, mother maintained a relationship with
ongoing domestic violence and anger outbursts from father. The social worker reported
witnessing a hostile interaction between mother and father and attempted to intervene.
The report showed that, despite completing parts of her case plan, mother’s behaviors had
not changed, and she continued to demonstrate an inability to protect the minors or
herself. The Agency recommended terminating mother’s and father’s reunification
services.
       At the December 3, 2019 dependent review hearing, mother’s counsel requested
the appointment of a guardian ad litem for mother; the juvenile court granted the request.
At the January 14, 2020 contested dependent review hearing, the Agency advised the
court that it was no longer recommending the termination of mother’s reunification
services, but that services be continued to the 18-month review hearing. The Agency
explained that mother completed individual counseling in July 2019, but concerns
remained regarding her ability to be protective of the minors and that those concerns were
again shared with mother’s therapist. Mother’s therapist did not believe she would
benefit from more therapy and recommended a psychological evaluation to determine
what additional services could benefit her. The Agency asked that visitation with S.P.

                                             4
remain suspended but supervised visits between mother, father, and the other minors be
continued. The court then added the psychological evaluation to mother’s case plan for
the purpose of gathering information to determine what additional services would be
needed, suspended visitation with S.P., and ordered the restraining order to remain in
effect.
          On February 10, 2020, the Agency filed a section 342 subsequent petition adding
on the allegation of sexual abuse based on a disclosure made to S.P.’s therapist. At the
hearing on the subsequent petition, the juvenile court determined that the sibling group
had different permanent plans and appointed minors separate counsel. The Agency then
advised the court that mother missed the psychological evaluation appointment because
she was not at the address on file and not responsive to phone calls when the social
worker arrived to transport her. At the March 10, 2020 jurisdictional hearing on the
petition, the Agency advised the court that mother missed a second scheduled
psychological evaluation but continued to receive reunification services.
          On May 18, 2020, the Agency filed the jurisdiction report that showed that mother
did not believe the allegations against father in the section 342 petition. Subsequently,
the juvenile court found a factual basis for the allegations and that the allegations were
true. The Agency reported that mother missed three psychological evaluation
appointments and that transportation was arranged, but mother was not at the address she
provided. The court then explained to mother that this would be the last attempt to
schedule the appointment and that it was important for her to attend.
          The Agency’s July 6, 2020, disposition report showed that the minors could not
safely be returned to mother because she had not demonstrated that any of the issues that
led to their removal had been resolved. The report showed that throughout the 12 months
of the dependency, mother’s visits with the minors were inconsistent with several no
call/no shows and cancellations, and on May 4, 2020, her visitation ceased due to three
consecutive no calls/no shows and had not resumed. The report showed that mother

                                              5
completed parenting education and individual counseling components of her reunification
case plan, but concerns remained that she did not benefit from the services due to no
change in her behavior and because she continually missed her appointments for a
psychological evaluation. The report showed that mother did not provide the Agency
with the correct release of information to verify her medication compliance and did not
consistently maintain contact with the social worker. In addition, mother continued to
disregard the restraining order and maintained contact with father. The report showed
that, despite being one year in the dependency, mother’s visits had not progressed beyond
being supervised; accordingly, the Agency recommended termination of mother’s
reunification services.
       At the July 7, 2020 dispositional hearing, the juvenile court ordered a referral for
mother’s psychological evaluation. At the September 29, 2020 dispositional hearing, the
court granted the Agency discretion to increase visitation for mother. The Agency’s
February 10, 2021, interim review report showed that mother completed the
psychological evaluation and was diagnosed with a mild intellectual disability,
generalized anxiety disorder, posttraumatic stress disorder, and dependency and avoidant
personality features. The evaluating doctor reported that mother would continue to
struggle with effectively parenting the minors due to impaired intellectual and reasoning
capabilities. The report recommended termination of reunification services as to mother
with long-term foster care as the permanent plan for S.P.
       At the February 16, 2021 contested dispositional hearing, mother testified that she
learned to protect the minors from harm in the parenting classes she completed and
developed a safety plan. She testified that, as part of her safety plan, she obtained a
restraining order against father and did not have contact with him. In subsequent
testimony, she admitted that she violated the restraining order “a couple of times,”
immediately after it was issued in January 2019 as well as other occasions in 2019 and



                                              6
2020. She testified that she was consistently visiting the minors. Mother also indicated
that she did not believe the allegations that S.P. was molested by her sons.
       At the conclusion of testimony, the Agency advised the juvenile court that the
minors were detained in November 2018, which meant the dependency case was over 24
months. The court explained that it needed to consider mother’s ability to parent all of
the minors with their varying needs. The court noted that mother obtained a restraining
order but violated it numerous times. The court expressed concern that mother’s
statements to the evaluating doctor showed that she considered continuing her
relationship with father and noted she had not gone forward with a divorce. The court
acknowledged it would be difficult for mother to separate from father due to the length of
their relationship, but the court stated that the dependency had reached 24 months and
“[w]e have no time to further explore that.” The court also noted that while the
psychological evaluation came later, the evaluating doctor found that all of the services
offered to mother were appropriate. The court also observed that visitation had not
progressed beyond being supervised twice a week for one hour. The court stated that
after considering all of the evidence and the fact that the dependency was at two years, no
additional time remained. Accordingly, the court terminated mother’s reunification
services with a planned permanent arrangement for S.P.
       Mother filed a timely appeal.
                                       DISCUSSION
       Mother contends the juvenile court erred in finding the Agency made reasonable
efforts to provide her services tailored to her needs and terminating reunification services.
Specifically, mother argues that because the Agency failed to provide services that
addressed the reasons for the removal of the minors, the juvenile court should have
extended services to her beyond the statutory limit of 24 months due to extraordinary
circumstances. We disagree.



                                             7
       If the juvenile court does not return the minor to his or her parent at the review
hearing, it “shall determine whether reasonable services that were designed to aid the
parent . . . in overcoming the problems that led to the initial removal and the continued
custody of the child have been provided or offered to the parent . . . .” (§ 366.21, subds.
(e)(8) & (f)(1)(A).) A finding that reasonable services were offered or provided to a
parent is supported when the record shows that the “ ‘supervising agency identified the
problems leading to the loss of custody, offered services designed to remedy those
problems, maintained reasonable contact with the parents during the course of the service
plan, and made reasonable efforts to assist the parents in areas where compliance proved
difficult.’ [Citation.] The ‘adequacy of reunification plans and the reasonableness of the
[agency’s] efforts are judged according to the circumstances of each case.’ [Citation.]
Reunification services should be tailored to the particular needs of the family. [Citation.]
The social services agency must make a ‘good faith effort’ to provide reasonable services
that are responsive to each family’s unique needs. [Citation.] ‘The standard is not
whether the services provided were the best that might be provided in an ideal world, but
whether the services were reasonable under the circumstances.’ [Citation.]” (In re J.E.
(2016) 3 Cal.App.5th 557, 566.)
       The juvenile dependency scheme generally limits the time a parent has to receive
reunification services. In a dependency proceeding, when one member of a sibling group
is under three years of age at the time the siblings are removed from parental custody,
reunification services may be limited to no longer than 12 months from the date the
sibling group entered foster care. (§§ 361.5, subd. (a)(1)(B)-(C), 361.21, subd. (f).)
Juvenile courts can continue reunification services to a maximum time of 18 months,
only when it finds there is a substantial probability that the minors will be returned to
parental custody and safely maintained in the home within that extended period of time.
(§§ 366.21, subd. (g)(1), 361.5, subd. (a)(3)(A).) A court may extend services to a
maximum period not to exceed 24 months, only if it finds that it is in the minor’s best

                                              8
interest to extend the time and there is a substantial probability that the minor will be
returned and safely maintained in the home within the extended time or that reasonable
services were not provided. (§ 361.5, subd. (a)(4).) “Notwithstanding these statutory
limits on reunification services, a juvenile court may invoke section 352 to extend family
reunification services beyond these limits if there are ‘extraordinary circumstances which
militate[] in favor of’ such an extension. [Citations] Extraordinary circumstances exist
when ‘inadequate services’ are offered by the child welfare agency or ‘an external force
over which [the parent has] no control’ prevented the parent from completing a case
plan.” (In re D.N. (2020) 56 Cal.App.5th 741, 762.)
       Here, the minors were removed from mother in November 2018 as a result of
mother’s inability to provide any protection to minors from the abuse suffered by S.P.
and Jo.P. and domestic violence in the home. In February 2020, the petition was
amended as to S.P. to add allegations of molestation, of which, the minor indicated
mother was aware. The record shows that this family had a long history of contact with
the Agency, and mother received services and saw a therapist through VMRC for anxiety
and depression prior to the removal of the minors. When the minors were removed from
the home, mother received a reunification case plan that consisted of compliance with
court orders, parenting education, individual counseling, couples counseling, and
medication evaluation and compliance. While mother completed counseling, she
maintained contact with father in violation of the restraining order, failing to demonstrate
an ability to protect minors.
       The record does not support a finding that reunification services provided to
mother were in any way unreasonable. On the contrary, the record shows that the
juvenile court made extensive efforts to get mother a psychological evaluation after she
missed appointments and continued visitation for her with the minors even after she
missed a number of visits. The record shows that the delay in the psychological
evaluation was caused by mother’s failure to provide her correct address and not being

                                              9
available when the Agency arrived to transport her to the appointment. Despite multiple
opportunities, mother failed to make substantial progress. She obtained a restraining
order but violated it numerous times. She made statements to the evaluating doctor
indicating that she considered continuing her relationship with father and had not gone
forward with a divorce. She indicated she did not believe S.P.’s molestation allegations.
Her visitation with the minors had not progressed beyond being supervised twice a week
for one hour. Mother was provided ample services to her needs for two years and there
were no other reasonable services to be provided as part of her case plan. The record
shows that the services provided to the minors were reasonably tailored to their specific
needs.
                                       DISPOSITION
         The orders of the juvenile court are affirmed.



                                                       \s\                   ,
                                                   BLEASE, Acting P. J.



         We concur:



             \s\              ,
         HULL, J.



             \s\              ,
         RENNER, J.




                                              10